Appeal by defendant from a judgment of the County Court, Kings County, rendered January 15, 1960 after a jury trial, convicting him of grand larceny in the first degree and assault in the second degree, and sentencing him to serve concurrent terms of 5 to 10 years on the grand larceny count and 2% to 5 years on the assault count. Defendant appeals on the sole ground that the sentence was excessive. Judgment affirmed. In our opinion, on the basis of this record the trial court did not abuse its discretion in imposing the sentence upon defendant. For the crimes committed, such sentence was within the limits prescribed by the applicable statutes (Penal Law, §§ 243, 1295). Beldock, P. J., Ughetta, Christ, Hill and Rabin, JJ., concur.